Case 1:19-cv-13450-RBK-JS Document 22 Filed 08/06/20 Page 1 of 2 PageID: 173



NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DARIUS HEIMER GITTENS,              :
                                    :
            Plaintiff,              :
                                    :      Civil No. 19-13450 (RBK/JS)
            v.                      :
                                    :      ORDER
WILLIE J. BONDS, et al.,            :
                                    :
            Defendants.             :
__________________________________ :

KUGLER, United States District Judge:

       THIS MATTER coming before the Court upon Plaintiff Darius Heimer Gittens’ Motion

for Default Judgment (Doc. No. 17) as to Michael A. Caruso, William S. Charlton, David W.

Dilks, Shaun M. Hayes, Stephen E. Hunter, Linda Linen, Todd E. Perry, and Alexander Solanik;

and

       THE COURT NOTING that in order to obtain default judgment under Federal Rule of

Civil Procedure 55(b), a plaintiff must first secure an entry of default from the Clerk of Court

under Rule 55(a), Allaham v. Naddaf, 635 F. App’x 32, 36 (3d Cir. 2015); and

       THE COURT NOTING that only after the prerequisite default has been entered by the

Clerk of Court may the non-defaulting party move for default judgment pursuant to Rule 55(b)(2),

see e.g., Graise v. Marie, No. 12-05232, 2013 WL 1155281 (D.N.J. Mar. 20, 2013) (denying

plaintiff’s motion for default judgment for failure to first secure an entry of default); and

       THE COURT OBSERVING that Plaintiff has not secured an entry of default from the

Clerk of Court against Caruso, Charlton, Dilks, Hayes, Hunter, Linen, Perry, or Solanik; and



                                                  1
Case 1:19-cv-13450-RBK-JS Document 22 Filed 08/06/20 Page 2 of 2 PageID: 174



       THE COURT FINDING that Plaintiff has not satisfied the requirements for obtaining a

default judgment under Federal Rule of Civil Procedure 55; and therefore

       IT IS HEREBY ORDERED that Plaintiff’s Motion (Doc. No. 17) is DENIED.



Dated: 08/06/2020                                         /s/ Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                               2
